The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of minor informalities:
Page 6, line 23 and page 8, line 18, replace “red subpixel 30” with -- red subpixel 31 --;
Page 8, replace lines 28-29 with -- spacer 10 is shaped like a step and includes one of first subspacers and one of second subspacers. The height of the first subspacers is less than the height of the second subspacers. The;	--
Page 9, replace lines 1-5 with -- The second spacer 20 is disposed on the non-bending area 200. A second subspacer is disposed between every eight of the subpixels 30 and is arranged between one of the red subpixels 31 and one of the blue subpixels 32. The second subspacer is trapezoidal. One side of the second subspacer which is connected to the non-bending area 200 is greater than the top surface of second subspacer.       --
Claim Rejections – 35 U.S.C. §112
2.	The following is a quotation of 35 U.S.C. §112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is rejected under 35U.S.C. 112(b) or 35U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3.	Claim 6 is rejected under 35 U.S.C. §112(b) because of reciting a redundant limitation “first spacer” twice in line 2.  It is unclear whether the second recited “first spacer” was intended to relate back to the first recited “first spacer” (line 2) or to set forth an additional spacer (subspacer).  
Based on Figure 6, Claim 6 is suggested to be written as shown below:
--	6. (Suggested Amendment) The array substrate of claim 1, wherein the first spacer is shaped like a step or a valley, the first spacer comprises a first subspacer and a second subspacer, the height of the first subspacer is less than the height of the second subspacer, and the first spacer faces the subpixel corresponding thereto.	--
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication; • Public use; • On sale; or • Otherwise available to the public before the effective filing date of the claimed invention. 
* Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.

    PNG
    media_image1.png
    190
    660
    media_image1.png
    Greyscale
5.	Claims 1, 6 and 9-10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,361,385 to Choi et al (herein after Choi). 		FIG 2 >>> 
In re claim 1, Choi discloses an array substrate, comprising:
- a bending area 1BA connecting a non-bending areas 1A, 2A [Fig. 1];
- a subpixel 300 distributed in arrays in the non-bending area and the bending area [Fig. 2];
- a plurality of first spacers 110 (and/or 120) disposed on the bending area 1BA, and the first spacers 110/120 correspondingly distributed on both sides of each of the subpixels 300 [Figs. 2 & 4-5]; and 	
- a plurality of second spacers 130 disposed on the non-bending area 1A, 2A [col. 17, lns.45-60].
In re claim 6, Choi discloses the first spacer 110/120 shaped like a step or a valley [Figs. 4-5], the first spacer facing the subpixel 300 corresponding thereto, and the first spacer comprising a first subspacer 110 and a second subspacer 130, wherein the height of the first subspacer 110 is less than the height of the second subspacer 130.
In re claim 9, Choi suggests a material for the first spacer 110 and the second spacer 130 being an organic photoresist [Fig. 2 and col. 10, ln.53].
In re claim 10, Choi discloses a flexible display panel comprising an array substrate, comprising:
- a bending area 1BA connecting a non-bending areas 1A, 2A [Fig. 1];
- a subpixel 300 distributed in arrays in the non-bending area and the bending area [Fig. 2];
110 (and/or 120) disposed on the bending area 1BA, and the first spacers 110/120 correspondingly distributed on both sides of each of the subpixels 300 [Figs. 2 & 4-5]; and 	

    PNG
    media_image2.png
    257
    283
    media_image2.png
    Greyscale
- a plurality of second spacers 130 disposed on the non-bending area 1A, 2A [col 17, ln.45-60].
6.	Claims 1 and 10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 10,270,047 to Chen.
In re claim 1, Chen discloses an array substrate, comprising:       			FIG 3B >>>
- a bending area connecting a non-bending areas (i.e., top & bottom portions of panel 310, in Fig. 3B);
- a subpixel 203 distributed in arrays in the non-bending area and the bending area [Fig. 2A];
- a plurality of first spacers 311 disposed on the bending area (i.e., curving portion, in Fig. 3B), and the first spacers 311 correspondingly distributed on both sides of each of the subpixels 203 [cols. 6-7]; and 	
- a plurality of second spacers 311 disposed on the non-bending area (i.e., top & bottom portions).
In re claim 10, Chen discloses a flexible display panel comprising an array substrate, comprising:	
- a bending area connecting a non-bending areas (i.e., top & bottom portions of panel 310, in Fig. 3B);
- a subpixel 203 distributed in arrays in the non-bending area and the bending area [Fig. 2A];
- a plurality of first spacers 311 disposed on the bending area (i.e., curving portion, in Fig. 3B), and the first spacers 311 correspondingly distributed on both sides of each of the subpixels 203 [cols. 6-7]; and 	
- a plurality of second spacers 311 disposed on the non-bending area (i.e., top & bottom portions).


    PNG
    media_image3.png
    245
    396
    media_image3.png
    Greyscale
7.	Claims 1-5, 7 and 10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (herein after AAPA).
In re claim 1, AAPA discloses an array substrate, comprising:       FIG. 2 >>>
- a bending area 100 connecting a non-bending areas 200 [Fig. 3];
- a subpixel 30 distributed in arrays in the non-bending area 200 and the bending area 100 [Fig. 2];
- a plurality of first spacers (i.e., circled spacers 10, in Fig. 2) disposed on the bending area 100, and the first spacers 10 correspondingly distributed on both sides of each of the subpixels 30 [Page 2]; and 	
- a plurality of second spacers 20 disposed on the non-bending area 200 [Fig. 3].
In re claim 2, AAPA discloses:
- the subpixels 30 comprising red subpixels 31, blue subpixels 32, and green subpixels 33 [Fig. 2]; 
- the green subpixels 33 correspondingly arranged in a plurality of columns;
31 and the blue subpixels 32 correspondingly arranged in a plurality of columns at intervals [Fig. 2 and Page 2].
In re claim 3, AAPA discloses:
- a center line of each of the red subpixels 31 and the adjacent blue subpixel 32 comprising a vertical bisector inherently [Fig. 2]; and
- the center of one of the green subpixels 33 being on the vertical bisector [Page 2].
In re claim 4, AAPA discloses:
- a bending centerline disposed on the bending area 100 [Fig. 2]; and
- one or more of the first spacers 10 disposed on both sides of each of the subpixels 30 in a direction perpendicular to the bending center line [Page 2].
In re claim 5, AAPA discloses the first spacer 10 arranged between one of the red subpixels 31 and one of the blue subpixels 32 [Fig. 2 and Page 2].
In re claim 7, AAPA discloses one of the second spacers 20 disposed between every eight of the subpixels 30 in the non-bending area 200 [Figs. 2 & 3 compared to Fig. 4].
In re claim 10, AAPA discloses a flexible display panel comprising an array substrate, comprising:
- a bending area 100 connecting a non-bending areas 200 [Fig. 2];
- a subpixel 30 distributed in arrays in the non-bending area 200 and the bending area 100;
- a plurality of first spacers (i.e., circled spacers 10, in Fig. 2) disposed on the bending area 100, and the first spacers 10 correspondingly distributed on both sides of each of the subpixels 30 [Page 2]; and
- a plurality of second spacers 20 disposed on the non-bending area 200 [Fig. 3].
Claim Rejections – 35 U.S.C. §103
8.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. Non-Obvious Subject Matter:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 6 and 8-9 are rejected under 35 U.S.C. §103(a) as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Chen (U.S. Patent No. 10,270,047) or Kanaya et al (U.S. Patent No. 10,553,666) 
In re claim 6, AAPA discloses the first spacer (i.e., circled spacers 10, in Fig. 2) shaped like a step or a valley, and the first spacer 10 facing the subpixel 30 corresponding thereto [Page 2].
	AAPA is silent about the first spacer 10 comprising a first subspacer and a second subspacer, wherein the height of the first subspacer is less than the height of the second subspacer.
Chen, teaching an analogous art to that of AAPA, discloses “first spacer comprising a first subspacer (i.e., the top spacers 311, in Fig. 3B) and a second subspacer (i.e., the bottom spacers 311).  
Kanaya, teaching an analogous art to that of AAPA, discloses “first spacer comprising a first subspacer (i.e., reinforcement film 52, in Fig. 5) and a second subspacer 54, wherein the height of the first subspacer 52 is less than the height of the second subspacer 54 [col. 8, ln.40].
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “first spacer comprising a first subspacer and a second subspacer, wherein the height of the first subspacer is less than the height of the second subspacer” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. 
In re claim 8, AAPA does not explicitly teach or suggest the width of the bending area 100 being 2π (2x3.14) times the bending radius, when the array substrate 1000 is arranged flat [Fig. 3].
It would have been obvious to a person having skills in the art to have modified the bending area and the bending radius of AAPA by utilizing the claimed layer “width of the bending area being 2π times the bending radius.” Since this is merely a width comparison between a bending area and a bending radius that may be desired for a given application, it has been held that modifying the bending area and the bending radius of a substrate semiconductor art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 9, AAPA does not suggest material for the first spacer 10 and the second spacer 20 being an organic photoresist.  It would have been obvious to a person having skills in the art to have modified the spacers of AAPA by utilizing organic photoresist.  Since this is merely an alternative spacers’ material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
Contact Information
10.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 11, 2021											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815